MAG SILVER CORP. (An exploration stage company) Consolidated Financial Statements For the nine month period ended September 30, 2008 (Unaudited) Dated: November 14, 2008 A copy of this report will be provided to any shareholder who requests it. VANCOUVER OFFICE Suite 328 550 Burrard Street Vancouver, BC V6C 2B5 604 630 1399phone 866 630 1399toll free 604 484 4710fax TSX:MAG AMEX:MVG www.magsilver.com info@magsilver.com [THIS PAGE INTENTIONALLY LEFT BLANK] MAG SILVER CORP. (An exploration stage company) Consolidated Balance Sheets (expressed in Canadian dollars) Unaudited Audited Sept. 30, 2008 Dec. 31, 2007 ASSETS CURRENT Cash and cash equivalents $ 59,195,741 $ 60,147,307 Accounts receivable (Note 3) 2,138,193 647,027 Interest receivable 139,250 173,308 Marketable securities (Note 4) 6,038 - Prepaid expenses 116,331 49,668 TOTAL CURRENT ASSETS 61,595,553 61,017,310 EQUIPMENT AND LEASEHOLDS (Note 5) 66,734 22,116 INVESTMENT IN MINERA JUANICIPIO S.A. DE C.V. (Note 6) 7,356,331 5,948,361 MINERAL RIGHTS (Note 7) 5,930,230 5,084,509 DEFERRED EXPLORATION COSTS (Note 7) 21,715,841 12,989,636 TOTAL ASSETS $ 96,664,689 $ 85,061,932 LIABILITIES CURRENT Accounts payable and accrued liabilities $ 841,529 $ 637,180 SHAREHOLDERS' EQUITY Share capital (Note 8) Authorized - unlimited common shares, without par value Issued and outstanding at Sept. 30, 2008 - 49,155,566 common shares (Dec.31, 2007 - 46,954,196) 107,023,016 91,105,640 Common share purchase warrants - 2,218,444 Contributed surplus 9,490,575 7,879,650 Accumulated other comprehensive income (366,081 ) (716,778 ) Deficit (20,324,350 ) (16,062,204 ) TOTAL SHAREHOLDERS' EQUITY 95,823,160 84,424,752 TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ 96,664,689 $ 85,061,932 CONTINUING OPERATIONS (Note 1) ON BEHALF OF THE BOARD "Derek White" Derek White, Director "R. Michael Jones" R. Michael Jones, Director See accompanying notes to the consolidated financial statements. MAG SILVER CORP. (An exploration stage company) Consolidated Statements of Loss and Comprehensive Loss (expressed in Canadian dollars - Unaudited) For the For the For the For the three month three month nine month nine month period ended period ended period ended period ended Sept. 30, Sept. 30, Sept. 30, Sept. 30, 2008 2007 2008 2007 EXPENSES Accounting and audit $ 73,746 $ 96,597 $ 212,354 $ 131,542 Amortization 8,627 3,586 27,706 10,471 Bank charges and interest 890 513 2,570 1,832 Filing and transfer agent fees 10,616 58,504 144,694 136,893 Foreign exchange (gain) loss (23,730 ) (655 ) (88,405 ) 16,358 Legal 155,245 24,597 239,110 153,978 Management, salary and consulting fees 305,333 171,988 925,971 594,532 Mineral property costs written off (Note 7.(g)) - - 1,221,019 750,277 Property investigation expense 4,107 44,591 4,107 44,591 Shareholder relations 94,293 54,624 229,617 293,531 Stock compensation expense 46,105 - 2,445,726 2,747,555 Telephone and office 85,862 86,112 375,428 279,596 Travel 66,112 22,026 173,082 151,750 827,206 562,483 5,912,979 5,312,906 LOSS BEFORE THE FOLLOWING (827,206 ) (562,483 ) (5,912,979 ) (5,312,906 ) INTEREST INCOME 446,078 211,108 1,650,833 527,665 NET LOSS FOR THE PERIOD $ (381,128 ) $ (351,375 ) $ (4,262,146 ) $ (4,785,241 ) OTHER COMPREHENSIVE INCOME CURRENCY TRANSLATION ADJUSTMENT (176,183 ) - 355,229 - UNREALIZED LOSS ON MARKETABLE SECURITIES (3,877 ) - (4,532 ) - COMPREHENSIVE LOSS FOR THE PERIOD $ (561,188 ) $ (351,375 ) $ (3,911,449 ) $ (4,785,241 ) BASIC AND DILUTED LOSS PER SHARE $ (0.01 ) $ (0.01 ) $ (0.08 ) $ (0.12 ) WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING 49,154,630 43,613,863 48,669,056 41,573,736 See accompanying notes to the consolidated financial statements. MAG SILVER CORP. (An exploration stage company) Consolidated Statements of Shareholders' Equity (expressed in Canadian dollars - Unaudited) Deficit Accumulated accumulated Common shares Common share other during the Total Total without par value purchase warrants Contributed comprehensive exploration Deficit shareholders' Shares Amount Number Amount Surplus income("AOCI") stage and "AOCI" equity Balance, December 31, 2006 37,928,610 $ 23,433,942 - $ - $ 3,059,194 $ - $ (7,912,946 ) $ (7,912,946 ) $ 18,580,190 Issued for cash (Note 8 (a)) 5,760,000 59,955,443 1,380,000 2,692,571 - 62,648,014 Warrants exercised 2,883,486 6,468,783 (243,000 ) (474,127 ) - 5,994,656 Stock options exercised 382,100 1,247,472 - - (436,110 ) - - - 811,362 Stock options granted - 5,256,566 - - - 5,256,566 Translation adjustment - (716,778 ) - (716,778 ) (716,778 ) Net loss - (8,149,258 ) (8,149,258 ) (8,149,258 ) Balance, December 31, 2007 46,954,196 91,105,640 1,137,000 2,218,444 7,879,650 (716,778 ) (16,062,204 ) (16,778,982 ) 84,424,752 Issued for cash - 11,936 - 11,936 Warrants exercised 1,137,000 13,588,444 (1,137,000 ) (2,218,444 ) - 11,370,000 Stock options exercised 1,064,370 2,316,996 - - (834,801 ) - - - 1,482,195 Stock options granted - 2,445,726 - - - 2,445,726 Translation adjustment - 355,229 - 355,229 355,229 Unrealized loss on marketable securities - (4,532 ) - (4,532 ) (4,532 ) Net loss - (4,262,146 ) (4,262,146 ) (4,262,146 ) Balance, September 30, 2008 49,155,566 $ 107,023,016 - $ - $ 9,490,575 $ (366,081 ) $ (20,324,350 ) $ (20,690,431 ) $ 95,823,160 See accompanying notes to the consolidated financial statements. ` MAG SILVER CORP. (An exploration stage company) Consolidated Statements of Cash Flows (expressed in Canadian dollars - Unaudited) For the For the For the For the three month three month nine month nine month Period ended Period ended Period ended Period ended June 30, Sept. 30, Sept. 30, Sept. 30, 2008 2007 2008 2007 OPERATING ACTIVITIES Net loss for the period $ (381,128 ) $ (351,375 ) $ (4,262,146 ) $ (4,785,241 ) Items not involving cash: Amortization 8,627 3,586 27,706 10,471 Mineral property costs written off (Note 7 (g)) - - 1,221,019 750,277 Stock compensation expense 46,105 - 2,445,726 2,747,555 Changes in operating assets and liabilities Accounts receivable (381,110 ) (213,744 ) (1,491,166 ) (445,690 ) Interest receivable 15,654 (192,772 ) 34,058 (370,533 ) Prepaid expenses (35,725 ) 28,557 (66,663 ) (14,927 ) Accounts payable and accrued liabilities 1,114 (383,925 ) (156,651 ) (129,176 ) (726,463 ) (1,109,673 ) (2,248,117 ) (2,237,264 ) INVESTING ACTIVITIES Purchase of equipment and leasehold improvements (7,051 ) (642 ) (72,324 ) (2,291 ) Purchase of marketable securities - (10,570 ) Investment in Juanicipio JV (95,781 ) (15,781 ) (1,052,741 ) (87,467 ) Mineral rights (322,567 ) (280,765 ) (1,063,556 ) (772,224 ) Deferred exploration costs (4,476,847 ) (1,068,483 ) (9,368,389 ) (3,388,257 ) (4,902,246 ) (1,365,671 ) (11,567,580 ) (4,250,239 ) FINANCING ACTIVITIES Issue of share capital 8,484 275,695 12,864,131 22,717,644 8,484 275,695 12,864,131 22,717,644 INCREASE IN CASH (5,620,225 ) (2,199,649 ) (951,566 ) 16,230,141 CASH AND EQUIVALENTS, BEGINNING OF PERIOD 64,815,966 21,936,720 60,147,307 3,506,930 CASH AND EQUIVALENTS, END OF PERIOD $ 59,195,741 $ 19,737,071 $ 59,195,741 $ 19,737,071 CASH AND EQUIVALENTS WERE COMPRISED OF: Cash $ 59,195,741 $ 611,821 $ 59,195,741 $ 611,821 Short-term deposits - 19,125,250 - 19,125,250 $ 59,195,741 $ 19,737,071 $ 59,195,741 $ 19,737,071 MAG SILVER CORP. (An exploration stage company) Notes to the Consolidated Financial Statements (Unaudited) 1.CONTINUING OPERATIONS MAG Silver Corp (“the Company” or “MAG”)) was incorporated on April 21, 1999 under the Company Act of the Province of British Columbia and its shares were listed on the TSX Venture Exchange on April 21, 2000. On October 5, 2007 the Company moved to the TSX. The Company is an exploration company working on mineral properties it has staked or acquired by way of option agreement principally in Mexico. The Company has not yet determined whether these mineral properties contain any economically recoverable ore reserves. The Company defers all acquisition, exploration and development costs related to the properties on which it is conducting exploration. The recoverability of these amounts is dependent upon the existence of economically recoverable reserves, the ability of the Company to obtain the necessary financing to complete the development of the interests, and future profitable production, or alternatively, upon the Company’s ability to dispose of its interests on a profitable basis. These unaudited interim consolidated financial statements have been prepared in accordance with generally accepted accounting principles applicable to a going concern, which assume that the Company will realize its assets and discharge its liabilities in the normal course of business for the foreseeable future. These unaudited interim consolidated financial statements do not include all the information and disclosures required by Canadian GAAP for annual consolidated financial statements. They have been prepared using the same accounting policies and methods of applications as the latest annual consolidated financial statements. In the opinion of management, all adjustments of a normal recurring nature necessary for a fair presentation have been made. The results for interim periods are not necessarily indicative of results for the entire year. The information contained in these unaudited interim financial statements should be read in conjunction with the Company’s latest audited consolidated financial statements for the year ended December 31, 2007. Although the Company has taken steps to verify title to the properties on which it is conducting exploration and in which it has an interest, in accordance with industry standards for the current stage of exploration of such properties, these procedures do not guarantee the Company’s title. Property title may be subject to unregistered prior agreements and non-compliance with regulatory requirements. 2.ADOPTION OF NEW ACCOUNTING PRONOUNCEMENTS These unaudited interim financial statements have been prepared by the Company in accordance with Canadian generally accepted accounting principles (“Canadian GAAP”) and include the following significant policies outlined below. On January 1, 2008, the Company adopted four new presentation and disclosure standards that were issued by the Canadian Institute of Chartered Accountants: Handbook Section 1535, Capital Disclosures ("Section 1535"), Handbook Section 3031, Inventories – (“Section 3031”), Handbook Section 3862, Financial Instruments - Disclosures ("Section 3862") and Handbook Section 3863, Financial Instruments - Presentation ("Section 3863"). These standards were adopted on a prospective basis without restatement of prior periods. (i)Accounting Changes – Section 1506 Section 1506, Accounting Changes, prescribes the criteria for changing accounting policies, together with the accounting treatment and disclosure of changes in accounting policies, changes in accounting estimates and corrections of errors.
